Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-13, and 28-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farys (US 2003/0159312) in view of Greene (US 2007/0180730).
Regarding Claim 1, Farys discloses an article of footwear (1) comprising: a sole (3); an upper (2) coupled to the sole, the upper comprising an instep (i.e. midfoot portion); and a dispensed component (10; para.30, i.e. rubber components are formed by dispensing rubber into a shape) that extends over the instep from a medial side of the upper to a lateral side of the upper, wherein the dispensed component is bonded to the article of footwear (para.35) and includes a non-bonded segment (13/14/ 12 adjacent 13/12 adjacent 14) that extends over the instep, and wherein the upper extends forwardly beyond the forward-most edge of the dispensed component (as seen in Fig.1 & 2). Farys does not disclose the non-bonded segment extends over the instep from the medial side of the upper to the lateral side of the upper, wherein the non-bonded segment is not bonded to any point of the instep. However, Greene teaches an article of footwear having an upper (70/906) and a dispensed component (140; para.91) with a non-bonded segment (segment of 140 just below throat opening which runs from the medial to the lateral side of the upper) extending over an instep from a medial side 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the instep of the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. In the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper.  

Regarding Claim 2, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) forms a saddle (as seen in Fig.1).  

Regarding Claim 3, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) extends over the instep from a medial featherline (medial 

Regarding Claim 4, When in combination Farys and Greene disclose an article of footwear of claim 3, wherein the dispensed component is not bonded to the upper between the medial featherline and the lateral featherline (as stated in the rejection of Claim 1 above).  

Regarding Claim 6, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) is bonded to a medial featherline (medial 15) of the article of footwear and a lateral featherline (lateral 15) of the article of footwear (para.35).  

Regarding Claim 7, Farys discloses an article of footwear of claim 6, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 8, Farys discloses an article of footwear of claim 6, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 9, Farys discloses an article of footwear of claim 1, wherein the dispensed component is configured to secure the article of footwear to a wearer's foot (Abstract & para.31).  

Regarding Claim 10, Farys discloses an article of footwear of claim 1, wherein the dispensed component is configured to stretch (para.30).  

Regarding Claim 11, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) defines a plurality of apertures (as seen in Fig.2).  

Regarding Claim 12, Farys discloses an article of footwear of claim 1, wherein the upper (2) is a bootie (para.26).  

Regarding Claim 13, Farys discloses an article of footwear of claim 12, wherein the bootie is a single layer bootie (para.26-27).  
  
Regarding Claim 28, Farys discloses an article of footwear (1) comprising: a sole (3); an upper (2) coupled to the sole at least at a lateral and a medial featherline (as seen in Fig.1-4); and a dispensed component (10; para.30, i.e. rubber components are formed by dispensing rubber into a shape) that extends over the upper from the lateral to the medial featherline, wherein a forward the forward-most edge of the dispensed component is disposed over the upper (as seen in Fig.1 & 2), wherein the dispensed component is bonded to the article of footwear at the lateral featherline and the medial featherline (para.35) and the dispensed component includes a non-bonded segment (13/14/ 12 adjacent 13/12 adjacent 14) that extends over the upper (as seen in Fig.1 & 2). Farys does not disclose the non-bonded segment extends over the upper from the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. In the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper.  




Regarding Claim 30, Farys discloses an article of footwear of claim 29, wherein the tongue region (i.e. the top region of 2) is continuous with other portions of the upper (as seen in Fig.1).  

Regarding Claim 31, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 32, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 33, Farys discloses an article of footwear of claim 28, wherein the dispensed component is configured to stretch (para.30).  

Regarding Claim 34, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10; para.30) is less elastic than the upper (2; para.27)(i.e. rubber is less elastic than lightweight Lycra).  


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the tongue region of the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem 

Regarding Claim 36, Farys discloses an article of footwear of claim 35, wherein the tongue region (i.e. the top region of 2) is continuous with other portions of the upper (as seen in Fig.1-2).  

Regarding Claim 37, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 38, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 39, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) is configured to stretch (para.30).  

Regarding Claim 40, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10; para.30) is less elastic than the upper (2; para.27)(i.e. rubber is less elastic than lightweight Lycra).  

Regarding Claim 41, Farys discloses an article of footwear of claim 1, wherein the instep (i.e. midfoot portion) is continuous with other portions of the upper (as seen in Fig.1 & 2).  

Regarding Claim 42, Farys discloses an article of footwear of claim 1, wherein the dispensed component extends over a tongue region of the upper (i.e. the top region of 2 is a “tongue region”, inasmuch as has been claimed by Applicant)(as seen in Fig.1 & 2).
 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732